Title: To George Washington from Peter Hog, 29 November 1755
From: Hog, Peter
To: Washington, George

 

Sir
Fort Dinwiddie 29th Novr 1755

Since mine of the 26th Inclosing the returns which I imagine Lt. McNeil has carried to Winchester where he is gone to Meet with Comisy Walker to gett the money for the Beeves as the people are terribly harrassed for Cash and Complain greatly on the Disapointment which I could not prevent as I was Ignorant of Mr Dicks being out of place Mr Gordon has arrived with the pay of the Company for two Months till 1st Decr[.] I mentd to the Soldrs when drawn up the Deduction of 2d. ⅌ Month with the Reduction of the Drumrs pay to 8 ⅌ day neither of which they seem Satisfied with I have two Negos & 2 Mullatoes in the Company the 2 last are Butchers and really Usefull as well as Likely, But if I can Compleat the Company should be glad to have your Instructions what to doe with the Negos[.] I have the 4 Deserters still prisoners besides Jno. Johnson & Arthur Watts[.] I formerly mentd Johnson’s plea to you, and Expect you will Let me know how I am to proceed with the others as I have not Officers for a Court Martial, and if any New Law is made respecting the Virga forces to transmit it to me to make the Men acquainted with it. I also desire that money may be sent up by the pay master for the 14 recruits wanted to Compleat the Company after deducting the 4 brot by Mr Fleming, I hope the pay also of the Men deserted the 21st Aug. will be remited from 1st July to that date Collo. Stevens has the Accot the Men are very Clamorous abt the 2 Months pay from 29th Decr Last to the 1st March and Expected it now as Swiney says you made such a promise at Winchester. Let me know also the Allowance for Carpenters & Smiths when they are Employed at their Trades.
There is nothing Extraordinary happened in these parts since the Burning of the fort on Green Briar. I intend to Send a party there next Week, tho we have still a great deal of Work in Cutting the Covert Way to the Spring building a Magazine & Clearing the Woods, for we have but two Axes and cannot gett Iron to make more or any other tool as they wrote me there was none at Fredericksburg Let me know where or how I am to be Supplied I am with Respect Sir Your Very hum. Servt

Petr Hog



P.S. I did not gett any kettles at Fredericksburg and the Men suffer prodigiously for Want of them as the Large kettle is now useless on their smal Barrack fire places I hope you will order 2 doz. first Oppy. P:H:

